David Newbern, Justice, dissenting. The majority holds that Laurence Traver was covered on March 19, 1994, the date of his automobile accident, by a renewed policy of insurance issued by Equity Fire & Casualty Company (“Equity”). That holding is based upon the majority’s conclusion that the “actual renewal notice” sent to Mr. Traver by Equity did not inform Mr. Traver of a requirement that the premium for renewal be received prior to expiration of the original policy. The “actual renewal notice” was not in evidence. Mr. Traver introduced in evidence a letter he sent to Equity with his renewal premium explaining that he had lost his “renewal slip.” Lea Fain, an employee of the insurance agent with whom Mr. Traver dealt, testified with respect to a “copy” of the notice received by the agent but stated it was not the same as the notice sent to Mr. Traver. While it is not clear from Ms. Fain’s testimony, it may be that the only difference between the “copy” and the “actual” notice is some writing at the bottom of the “copy” concerning the “agent’s binding date” about which she testified. At any rate, we cannot say what the “actual renewal notice” received by Mr. Traver contained. The policy required that the renewal premium be “received” prior to the renewal date. According to the contract evidenced by the policy, there could have been no renewal prior to March 22, 1994, the date the premium was received by the company’s agent. That is so unless we adopt a full-blown version of the mailbox rule and the fiction that the postal service is the agent of Equity. The majority is unwilling to go that far; thus it is relegated to consideration of the contract between the parties. It is basic contract law that an offer which specifies a period of time for its duration terminates upon the lapse of the time specified. Burnett v. Holiday Inns of America, 239 Ark. 642, 391 S.W.2d 27 (1965). When the terms of an insurance-policy renewal offer are not met, there is no renewal. Farmers Ins. Co. v. Hall, 263 Ark. 734, 567 S.W.2d 296 (1978). Even if we rely upon the “copy” of the renewal offer and assume it is the same as that received by Mr. Traver, despite the testimony of the insurance agent’s employee, we should reverse. The “copy” provided a “due date” of March 9, 1994. Whether acceptance was thus “due” at a mailbox or at the office of the insurer, it did not occur until March 12, 1994, at the earliest. Mr. Traver’s deposit of the renewal acceptance in the mailbox on March 12, 1994, did not meet the contract terms of the policy or the terms, as best we can determine, of the renewal offer. I respectfully dissent.